Name: Commission Regulation (EEC) No 3710/87 of 10 December 1987 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/9 COMMISSION REGULATION (EEC) No 3710/87 of 10 December 1987 fixing additional amounts for live and slaughtered poultry and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (8), the import levies on slaughtered fowls and geese origina ­ ting in and coming from Bulgaria are not increased by an additional amount ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (9) introduces, with effect from 1 January 1988 , a new 'combined nomenclature' which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the combined nomenclature codes should there ­ fore be specified, together with the relevant additional amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 1475/86 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 (*), the import levies on slaughtered fowls, ducks and geese origi ­ nating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese origina ­ ting in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 Q, the import levies on slaughtered turkeys originating in HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out :  in Annex I hereto for the period from 14 to 31 December 1987, inclusive,  in Annex II hereto from 1 January 1988, for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annexes. Article 2 This Regulation shall enter into force on 14 December 1987. (  ) OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 133, 21 . 5 . 1986, p. 39. (3) OJ No 129, 28 . 6 . 1967, p. 2577/67. ( «) OJ No L 154, 9 . 6 . 1973, p. 1 . 0 OJ No L 107, 8 . 5 . 1968 , p. 7 . ( «) OJ No L 286, 14. 11 . 1969, p. 24 . 0 OJ No L 265, 8 . 12. 1970, p. 13 . 0 OJ No L 232, 12 . 10 . 1972, p . 3 . 0 OJ No L 256, 7 . 9 . 1987, p . 1 . No L 349/10 Official Journal of the European Communities 12. 11. 8 / This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading No ' Description Additional amount Imports affected 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn, without heads and feet, but with hearts , livers and gizzards, known as *70 % chickens' c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 20,00 20,00 20,00 Origin : Yugoslavia, Hungary Origin : Yugoslavia, Hungary Origin : Yugoslavia, Hungary IV. Turkeys : a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' b) Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys' 10,00 10,00 Origin : Yugoslavia Origin : Yugoslavia B. Poultry cuts (excluding offals) : II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 4 . Of turkeys 20,00 10,00 Origin : Yugoslavia, Hungary Origin : Yugoslavia 12. 12. 87 Official Journal of the European Communities No L 349/ 11 ANNEX II Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/100 kg) CN code (*) Description (') Additional amount 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 39 13 0207 39 33 0207 41 11 0207 42 1 1 01 01 01 02 02 01 01 02 02 01 02 01 02 20,00 20,00 20,00 10,00 10,00 20,00 20,00 10,00 10,00 20,00 10,00 20,00 10,00 0 See Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ). (') Origin : 01 Yugoslavia and Hungary, 02 Yugoslavia.